                        UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION
                                   Case No. 3:20-cv-00641
                                    Hon. Aleta A. Trauger


THE LAMPO GROUP, LLC
d/b/a RAMSEY SOLUTIONS,
a Tennessee Limited Liability
Company,
        Plaintiff
vs.
MARRIOTT HOTEL SERVICES
INC., a Delaware Company,
        Defendant.


                    CONFORMED CERTIFICATE OF SERVICE
                       PURSUANT TO LOCAL RULE 5.01



         I hereby certify that on the 26th day of February 2021, a true and correct copy of

Plaintiff’s Reply in Support of Motion for Judgment on the Pleadings [D.E. 40] was served by

CM/ECF notifications to the following parties registered to receive notices in this case:

        Steven M. Rudner, Esq.
        John C. Josefsberg, Esq.
        RUDNER LAW OFFICES
        12740 Hillcrest Road, Suite 240
        Dallas, TX 75230
        Rudner@hotellawyers.com
        Josefsberg@hotellawyers.com

        -and-




      Case 3:20-cv-00641 Document 41 Filed 03/02/21 Page 1 of 2 PageID #: 488
                                                                 Case No. 3:20-cv-00641
  Stephen J. Zralek, Esq.
  BONE McALLESTER NORTON PLLC
  511 Union St., Ste. 1600
  Nashville, TN 37219
  szralek@bonelaw.com

  Counsel for Marriott Hotel Services, Inc.
  and Marriott International, Inc.


                                              Respectfully Submitted,

                                              By: /s/ Jennifer Altman
                                              Jennifer Altman
                                              FL Bar No. 881384
                                              Markenzy Lapointe
                                              FL Bar No. 172601
                                              PILLSBURY WINTHROP SHAW
                                              PITTMAN LLP
                                              600 Brickell Avenue, Suite 3100
                                              Miami, Florida 33131
                                              Telephone: 786-913-4880
                                              jennifer.altman@pillsburylaw.com
                                              markenzy.lapointe@pillsburylaw.com

                                              -and –
                                              Ashley E. Cowgill (TN Bar No. 033042)
                                              PILLSBURY WINTHROP SHAW
                                              PITTMAN LLP
                                              500 Capitol Mall, Suite 1800
                                              Sacramento, CA 95814
                                              Telephone: 916-329-4721
                                              ashley.cowgill@pillsburylaw.com

                                              Attorneys for The Lampo Group LLC d/b/a
                                              Ramsey Solutions




                                         2

Case 3:20-cv-00641 Document 41 Filed 03/02/21 Page 2 of 2 PageID #: 489
